Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with George Coury on 03/11/2022 to amend the claims as following.

1.	(Amended Claim) A method of messaging, comprising:
communicating an informational message to a mobile application on a mobile device from an access control credential system for a multiple of electronic locks through the same network as a credential from the access control credential system, the informational message downloaded along with the credential to the mobile application; and
displaying the informational message from the access control credential system on the mobile device in response to an event and a proximity between the mobile device and one of the multiple of electronic locks, the informational message being specific to that one of the multiple of electronic locks, wherein the informational message is communicated to the mobile application at the same time as the credential, but is not displayed until the event and the proximity between the mobile device and one of the multiple of electronic locks is detected, wherein the event is a safety related event, and wherein the informational message is an emergency informational message. 
19.	(Amended Claim) An access control credential system, comprising:
a local portal that comprises an access control credential system for a multiple of electronic locks, the local portal operable to receive an informational message;
a mobile application on a mobile device operable to receive the informational message from the local portal, wherein the mobile application on the mobile device is operable to communicate with the local portal via the access control credential system through the same network as a credential from the access control credential system, the informational message downloaded along with the credential to the mobile application; and
an access control, wherein the informational message is displayed on the mobile application in response to an event and a proximity of the mobile device to one of the multiple of electronic locks, the informational message being specific to that one of the multiple of electronic locks, wherein the informational message is communicated to the mobile application at the same time as the credential, but is not displayed until the event and the proximity between the mobile device and one of the multiple of electronic locks is detected, wherein the event is a safety related event, and wherein the informational message is an emergency informational message. 

30.	(cancelled). 
32.	(cancelled).

[End Amendment].


Reason(s) For Allowance
1.	Claims 1, 3, 5-7, 9-15, 19, 21, 24-29, 31 are allowed. 
	The Following is an examiner’s statement of reasons for allowance
In regards to independent claims 1 and 9, Robertson (US 2015/0279130) in view of Robfogel et al (US 2015/0170448) and further view of Gerhardt et al (US 2012/0280789) teaches all limitations as shown in final office action dated 10/26/2021. 


But, Robertson, Robfogel, Gerhardt nor any other prior art of record teaches wherein the informational message is communicated to the mobile application at the same time as the credential, but is not displayed until the event and the proximity between the mobile device and one of the multiple of electronic locks is detected, wherein the event is a safety related event, and wherein the informational message is an emergency informational message.
 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907.  The examiner can normally be reached on Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMEED ALIZADA/Primary Examiner, Art Unit 2685